Exhibit 10.1

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of February 8, 2010 by and between Silicon Valley Bank (“Bank”)
and Enteromedics Inc., a Delaware corporation (“Borrower”) whose address is 2800
Patton Road, Saint Paul, MN 55113.

RECITALS

A. Borrower, as borrower, and Bank, Compass Horizon Funding Company LLC (“HTF”)
and Venture Lending & Leasing V, Inc. (“VLL”), as lenders, entered into that
certain Loan and Security Agreement with an “Effective Date” of November 18,
2008, a copy of which is attached hereto as Exhibit A (the “Prior Loan
Agreement”).

B. Borrower has repaid HTF and VLL (collectively, the “Payoffs”) the respective
Term Loans (as defined in the Prior Loan Agreement) the Borrower owed them under
the Prior Loan Agreement (collectively, the “HTF and VLL Term Loans”), but
Borrower remains indebted to Bank for the Term Loan (as defined in the Prior
Loan Agreement) made by Bank under the Prior Loan Agreement (the “SVB Term
Loan”) in the outstanding principal amount of $7,919,883.82 as of January 5,
2010.

C. Borrower and Bank desire that the SVB Term Loan be repaid in accordance with
the “Amended SVB/Borrower Loan Agreement” (as defined below), in accordance with
the terms, subject to the conditions and in reliance upon the representations
and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Amended SVB/Borrower Loan Agreement.

2. Amended SVB/Borrower Loan Agreement. Borrower and Bank (a) agree that the SVB
Term Loan shall be repaid in accordance with the terms of the Amended
SVB/Borrower Loan Agreement and the representations, warranties, and agreements
by Bank and Borrower with or in favor of the other under the Prior Loan
Agreement are hereby amended to read as set forth in the Amended SVB/Borrower
Loan Agreement, to which HTF and VLL shall not be parties, and (b) acknowledge
that the Prior Loan Agreement shall continue among Borrower, HTF and VLL to the
extent, if at all, any of the representations, warranties, or agreements thereof
among the Borrower, HTF and VLL survived the Payoff, but that Bank shall not be
a party thereto.



--------------------------------------------------------------------------------

3. Amended SVB/Borrower Loan Agreement. Borrower and Bank hereby agree that the
“Amended SVB/Borrower Loan Agreement” shall read the same as the Prior Loan
Agreement, except as amended hereby, and Borrower and Bank hereby agree to and
adopt, as the Amended SVB/Borrower Loan Agreement, the terms of the Prior Loan
Agreement as amended hereby.

3.1 Introduction. The first sentence of the introduction to the Amended
SVB/Borrower Loan Agreement reads as follows:

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date among SILICON VALLEY BANK, a California corporation (“SVB”), COMPASS
HORIZON FUNDING COMPANY LLC, a Delaware limited liability company (“HTF”), and
VENTURE LENDING & LEASING V, INC., a Maryland corporation (“VLL”), on the one
side, and ENTEROMEDICS INC, a Delaware corporation (“Borrower”), on the other,
provides the terms on which Lenders shall lend to Borrower and Borrower shall
repay Lenders.

Said sentence of the Amended SVB/Borrower Loan Agreement is hereby amended to
read as follows:

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date among SILICON VALLEY BANK, a California corporation (“SVB”), and
ENTEROMEDICS INC, a Delaware corporation (“Borrower”), provides the terms on
which Lender has lent to Borrower and Borrower shall repay Lender.

3.2 Repayment of Term Loan. A portion of Section 2.1.1(d) of the Amended
SVB/Borrower Loan Agreement reads as follows:

Borrower shall repay each Term Loan in 30 consecutive equal monthly payments,
each consisting of the interest required to be paid with respect to such Term
Loan pursuant to subsection “c” above plus a portion of the principal of such
Term Loan, in the amount necessary to fully amortize such Term Loan over such
period (such amount to be calculated by Facility Agent), commencing on July 1,
2009 (the “Term Loan Amortization Date”) and continuing on the Payment Date of
each month thereafter until December 1, 2011 (the “Term Loan Maturity Date”)…

 

2



--------------------------------------------------------------------------------

Said portion of Section 2.1.1(d) of the Amended SVB/Borrower Loan Agreement is
hereby amended to read as follows:

Borrower shall repay the remaining outstanding amount of the Term Loan with a
payment of $383,532.28 on February 1, 2010 and in consecutive equal monthly
payments, each in the amount of $380,421.13, commencing on March 1, 2010 and
continuing on the Payment Date of each month thereafter until December 1, 2011
(the “Term Loan Maturity Date”)…

3.3 Definition of “Lenders”. Section 2.1.1(i) of the Amended SVB/Borrower Loan
Agreement is hereby amended to read in its entirety as follows:

Definition of “Lenders”. References in this Agreement to “Lender” or “Lenders”
shall refer to SVB.

3.4 Interest Rate. Section 2.3(a) of the Amended SVB/Borrower Loan Agreement
reads as follows:

(a) Interest Rate. Subject to Section 2.3(b), the principal amounts outstanding
under the Term Loans shall accrue interest at a fixed per annum rate equal to
(i) the sum of twelve percent (12.0%) plus the applicable LIBOR Margin through
the date immediately prior to the Term Loan Amortization Date, and (ii) the sum
of eleven percent (11.00%) plus the applicable LIBOR Margin on and after the
Term Loan Amortization Date; which interest shall be payable monthly in
accordance with Section 2.3(f) below. For purposes of the foregoing, the LIBOR
Margin to be used in determining the fixed interest rates applicable to the Term
Loans made by SVB and VLL shall calculated differently than the LIBOR Margin to
be used in determining the fixed interest rates applicable to the Additional
Term Loan. For purposes of the Term Loans made by SVB and VLL, “LIBOR Margin”
shall mean the percentage points (or fraction thereof), if any, by which the one
month “London interbank offered rate, or Libor”, as reported in the Money Rates
section of the Wall Street Journal published on the fifth Business Day prior to
the earliest Funding Date of the Term Loans made by SVB and VLL, exceeds 2.46%.
For purposes of the Additional Term Loan, “LIBOR Margin” shall have the same
meaning as in the prior sentence except that the one month “London interbank
offered rate, or Libor”, shall be as reported in the Money Rates section of the
Wall Street Journal published on the fifth Business Day prior to the Funding
Date of the Additional Term Loan. As examples applicable to the Term Loans made
by SVB and VLL and the Additional Term Loan, if on the applicable date such
London interbank offered rate is equal to or less than 2.46%, then the LIBOR
Margin shall be zero and the fixed per

 

3



--------------------------------------------------------------------------------

annum interest rate applicable to the Term Loans shall be 12% until the Term
Loan Amortization Date and 11% after the Term Loan Amortization Date, but if on
such date such London interbank offered rate is 2.54%, then the LIBOR Margin
shall be 0.08 percentage points and the fixed per annum interest rate applicable
to the Term Loans shall be 12.08% until the Term Loan Amortization Date and
11.08% after the Term Loan Amortization Date. Facility Agent shall determine
(which determination shall, absent manifest error in calculation, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Term Loans in accordance with the foregoing.

Effective February 1, 2010, said Section 2.3(a) of the Amended SVB/Borrower Loan
Agreement is hereby amended to read as follows:

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate equal to ten
percent (10%), which interest shall be payable monthly in accordance with
Section 2.3(f) below.

3.5 Security Interest in Excluded Collateral. The second sentence of Section 4.3
of the Amended SVB/Borrower Loan Agreement reads in part as follows:

If Borrower shall ever fail to have Five Months Remaining Liquidity, then the
Excluded Collateral shall from that time forward (automatically, without the
need for any notice or other action) be deemed to be included within the
definition of “Collateral” hereunder…

Said part of the second sentence of Section 4.3 of the Amended SVB/Borrower Loan
Agreement is hereby amended to read as follows:

If an Event of Default shall occur after the date of the First Amendment, or if
after such date Lender shall become aware of an Event of Default that occurred
on or before such date, and Lender shall give Borrower written notice thereof,
then the Excluded Collateral shall from the date of such notice forward
(automatically, without the need for any further notice or other action) be
deemed to be included within the definition of “Collateral” hereunder…

3.6 Compliance Certificate—Remaining Months Liquidity. The last sentence of
Section 4.3 of the Amended SVB/Borrower Loan Agreement, which reads as follows,
is hereby deleted:

Borrower shall include in each Compliance Certificate provided to Lenders a
calculation showing whether Borrower has Five Months

 

4



--------------------------------------------------------------------------------

Remaining Liquidity as of the end of the month to which the Compliance
Certificate applies.

3.7 Financial Covenants. Section 6.7 of the Amended SVB/Borrower Loan Agreement
reads as follows:

Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

(a) Liquidity Ratio. Prior to Borrower having received both aggregate net
proceeds from New Capital Transactions of $12,000,000 and CE Mark certification
for Borrower’s Maestro product for obesity, a ratio of (i) the sum of Borrower’s
unrestricted cash and Cash Equivalents held with SVB and SVB’s Affiliates plus
Borrower’s Eligible Accounts, divided by (ii) the aggregate outstanding
principal amounts of the Term Loans, of not less than 1.00:1.00.

(b) Five Months Remaining Liquidity. As of the last day of each month ending
after the date of the last to occur of Borrower receiving (i) aggregate net
proceeds from New Capital Transactions of $12,000,000 and (ii) CE Mark
certification for Borrower’s Maestro product for obesity, Five Months Remaining
Liquidity.

Effective as of the date of the First Amendment, said Section 6.7 of the Amended
SVB/Borrower Loan Agreement is hereby amended to read as follows:

Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

(a) Liquidity Ratio. A ratio of (i) the sum of Borrower’s unrestricted cash and
Cash Equivalents held with SVB and SVB’s Affiliates, divided by (ii) the
outstanding principal amount of the Term Loan, of not less than 1.50:1.00.

3.8 Additional New Capital Transactions. The following is hereby added as
Section 6.12 of the Amended SVB/Borrower Loan Agreement:

New Capital Transactions. Receive after January 1, 2010 and on or before
March 31, 2010, aggregate net proceeds from New Capital Transactions of at least
$4,000,000. Such proceeds shall

 

5



--------------------------------------------------------------------------------

be held in Collateral Accounts of Borrower maintained with SVB or SVB’s
Affiliates until used in the ordinary course of Borrower’s business.

3.9 Covenant Defaults. The portion of Section 8.2(a) of the Amended SVB/Borrower
Loan Agreement that reads “Sections 6.2, 6.4, 6.5, 6.6, 6.7, or 6.10”, is hereby
amended to read “Sections 6.2, 6.4, 6.5, 6.6, 6.7, 6.10 or 6.12”.

3.10 Amendment of Definition. The definition of “Warrants” set forth in
Section 13.1 of the Amended SVB/Borrower Loan Agreement is hereby amended to
read as follows:

“Warrant” is that certain Warrant to Purchase Stock dated November 18, 2008
executed by Borrower in favor of Lender.

3.11 Addition of Definition. The following definition is hereby added to
Section 13.1 of the Amended SVB/Borrower Loan Agreement in the appropriate
alphabetical order:

“First Amendment” is that certain First Amendment to Loan and Security
Agreement, dated February 8, 2010, between Lender and Borrower.

3.12 Deletions of Definitions. The definitions of “Five Months Remaining
Liquidity”, “LIBOR Margin” and “Term Loan Amortization Date” set forth in
Section 13.1 of the Amended SVB/Borrower Loan Agreement are hereby deleted in
their entirety.

3.13 Exhibit A—Collateral. Exhibit A to the Amended SVB/Borrower Loan Agreement
reads in part as follows:

(2) if Borrower shall ever fail to have Five Months Remaining Liquidity, the
Collateral shall from that time forward be deemed to include the Excluded
Collateral.

Said part of Exhibit A to the Amended SVB/Borrower Loan Agreement is hereby
amended to read as follows:

(2) If an Event of Default shall occur after the date of the First Amendment, or
if after such date Lender shall become aware of an Event of Default that
occurred on or before such date, and Lender shall give Borrower written notice
thereof, the Collateral shall from the date of such notice forward be deemed to
include the Excluded Collateral.

3.14 Exhibit B—Compliance Certificate. Exhibit B to the Amended SVB/Borrower
Loan Agreement (the form of Compliance Certificate) is hereby replaced with
Exhibit B hereto.

 

6



--------------------------------------------------------------------------------

4. Limitation of Amendments.

4.1 The amendments set forth in Sections 2 and 3, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Amended SVB/Borrower Loan Agreement, as
amended by this Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date (including the Fifth Amended and Restated Certificate of Incorporation
filed with the Delaware Secretary of State on November 20, 2007), as amended by
the Certificate of Amendment filed with the Delaware Secretary of State on
July 2, 2009, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Amended SVB/Borrower Loan Agreement, as
amended by this Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Amended SVB/Borrower Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

 

7



--------------------------------------------------------------------------------

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Amended SVB/Borrower Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made;

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

5.8 Borrower has indefeasibly paid in full the HTF and VLL Term Loans.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon the execution
and delivery of this Amendment by each party hereto.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Enteromedics Inc. By:  

/s/ Benjaman Johnson

    By:  

/s/ Greg S. Lea

Name:   Benjaman Johnson     Name:   Greg S. Lea Title:   Deal Team Leader    
Title:   SVP and CFO

 

9